     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 1 of 28




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4    NEWMARK GROUP, INC., G&E                                   Case No. 2:15-cv-00531-RFB-EJY
      ACQUISITION COMPANY, LLC and BGC
 5    REAL ESTATE OF NEVADA, LLC
 6                   Plaintiffs,                                              ORDER
 7           v.
 8    AVISON YOUNG (CANADA) INC.;
      AVISON YOUNG (USA) INC.; AVISON
 9    YOUNG-NEVADA, LLC, MARK ROSE,
      THE NEVADA COMMERCIAL GROUP,
10    JOHN PINJUV, and JOSEPH KUPIEC; DOES
      1 through 5; and ROE BUSINESS ENTITIES
11    6 through 10,
12                   Defendants.
13

14           Before the Court is Plaintiffs’ Motion for Protective Order (ECF No. 298), Defendants’
15    Opposition to Motion for Protective Order (ECF No. 305), Plaintiffs’ Reply in Support of Motion
16    for Protective Order (ECF No. 307), Plaintiffs’ Supplemental Brief in Support of Motion for
17    Protective Order Regarding Goodwin Procter Materials (ECF No. 379), and Defendants’
18    Supplemental Brief in Support of Opposition to Plaintiffs’ Motion for Protective Order (ECF No.
19    380). The Court ordered supplemental briefing at the conclusion of the May 20, 2020 hearing (ECF
20    No. 373 at 100-109), and held a second hearing on June 10, 2020. The second hearing addressed
21    issues raised in Plaintiffs’ Motion for Protective Order as well as in response to the issues addressed
22    in the supplemental briefing. ECF No. 394.
23    I.     BACKGROUND
24           A.      NATURE OF THE DISPUTE.
25           The majority of facts underlying the dispute between Plaintiffs and Defendants are well
26    known to the parties and the Court. These facts are not repeated in detail here. In sum, however,
27    this case is one of several filed by Plaintiffs around the country alleging a scheme by Defendants to
28    steal people and supposed highly valuable assets of the Grubb & Ellis Company (“Grubb & Ellis”).
                                                        1
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 2 of 28




 1    There is no dispute that Grubb & Ellis filed for Chapter 11 bankruptcy and that the law firm of

 2    Goodwin Procter (“Goodwin”) represented BGC Partners Inc. (“BGC”) when it acquired

 3    substantially all of Grubb & Ellis’ assets from the bankruptcy estate. This Order addresses the

 4    dispute regarding whether, in the course of that acquisition, Goodwin also represented an entity

 5    affiliated with BGC known as Cantor Fitzgerald & Company (“CF&Co.”).

 6             B.       THE SCOPE OF PLAINTIFFS’ ORIGINAL REQUEST AND THE COURT’S
                        ORDER REGARDING ADDITIONAL BRIEFING.
 7

 8             Plaintiffs’ Motion for Protective Order (the “Motion”) summarizes Plaintiffs’ argument as

 9    follows: (1) “Plaintiffs seek protection from having to produce privileged materials in this case”;

10    and (2) “Plaintiffs’ seek an order prohibiting the disclosure or use of any Goodwin Procter attorney

11    client materials that were produced in the Illinois case, over Plaintiffs’ objections, here in Nevada.” 1

12    ECF No. 298 at 3. The second argument includes the request for an order prohibiting the use of any

13    information or deposition testimony derived from or based on the Goodwin A-C Materials. ECF

14    No. 298 at 3-4. Plaintiffs concludes its summary by stating that “[i]t is essential for the Court to

15    grant Plaintiffs’ requested … protective order to ensure that, while the issue remains pending in

16    Illinois, it is not further exacerbated in this case.” Id. at 4. Plaintiffs’ “Conclusion” restates the

17    request for an order prohibiting Plaintiffs, through discovery, from obtaining any Goodwin A-C

18    Materials, disclosing any Goodwin A-C Materials or using Goodwin A-C materials. Id. at 13.

19             In Opposition to Plaintiffs’ Motion, Defendants argue judicial estoppel, waiver, and that the

20    court in Illinois, where Plaintiffs filed a separate but substantially related action, “ruled correctly”

21    that communications between Goodwin and BGC’s affiliated entity, CF&Co., were not privileged. 2

22    ECF No. 305 at 2-4. Defendants also argue that if this Court grants Plaintiffs’ Motion “it would

23    place this case in limbo.” Id. at 4.

24             On Reply in Support of their Motion, Plaintiffs’ state that they “seek a protective order to

25    stop any further dissemination of these privileged communications absent a finding by the Illinois

26
      1
               The attorney-client material, whether produced in the Illinois case or sought in this case, are defined for further
27    reference as the “A-C Materials.”
      2
               Below is a discussion of the relationship between and among entities that Plaintiffs claim had an attorney-client
28    relationship with Goodwin.
                                                                   2
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 3 of 28




 1    Appellate Court upholding the trial court’s decision. It is a prophylactic motion.” ECF No. 307 at

 2    2. Plaintiffs also state that “if the Illinois Appellate Court affirms the trial court’s decision [regarding

 3    the attorney client privilege between Goodwin and CF&Co.], then Defendants will suffer no harm

 4    here because they will be able to use all the Illinois discovery relating to the privileged

 5    communications.” Id. at 3. Because Defendants ask the Court to grant a period of discovery before

 6    the Court issues a decision regarding the attorney-client privilege between Goodwin and CF&Co.,

 7    the Court notes that Plaintiffs also point out that “Defendants … have taken discovery using the

 8    protected communications at several supplemental depositions in the Illinois matter … [and that]

 9    [t]hose depositions were conducted for the express purpose of inquiring about the Goodwin …

10    communications, which deal with the Grubb & Ellis asset purchase and are not specific to any single

11    jurisdiction.” Id. at 13. Plaintiffs reiterate that if the Illinois appellate court upholds the finding by

12    the Illinois trial court that there is no privilege between Goodwin and CF&Co., “then Defendants

13    have the ability to use the Illinois depositions and documents here.” Id.

14            At the first hearing, held on May 20, 2020, the Court made clear that its decision regarding

15    whether the documents at issue are privileged in this case and in this Court is not determined by

16    Illinois law or any order issued by an Illinois court. ECF No. 373 at 23 and 100 (the Illinois

17    “decisions … are only informative and are in no way binding, and overreliance on those decisions

18    … is misguided by both parties”). Mr. Goldkind, appearing for Defendants at the May 20, 2020

19    hearing, stated that he understood the Court’s position. Id. at 27-28 (“I do not want to belabor by

20    any means the point that you raised with respect to Illinois.”). At the conclusion of the May 20,

21    2020 hearing, the Court further made clear that while it had read and understood the decision of the

22    Illinois court regarding production of Goodman A-C Materials, that decision did not answer three

23    broad questions on which the Court needed additional briefing in order to make a determination

24    regarding Plaintiffs’ Motion. Id. at 100. Those questions included: (1) what law applies to “whether

25    the documents at issue are privileged”; (2) whether/when communications between and among a

26    parent entity, a wholly owned subsidiary entity, a non-wholly-owned subsidiary, and counsel is

27    privileged; and, (3) whether CF&Co. was retained by Plaintiffs as a consultant, and what role

28    CF&Co. played during the consultancy as such retention might relate to whether communications
                                                           3
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 4 of 28




 1    between and among CF&Co., BGC, and Goodwin were privileged. Id. at 100-101. At the

 2    conclusion of the hearing, the Court asked the parties if they had any questions on the subject matters

 3    to be addressed in the supplemental briefs, and both counsel said no. Id. at 108. The Court also

 4    stated that if the parties needed any clarification they should start with the transcript, but that the

 5    Court was happy to answer any questions that might arise. Id.

 6           After supplemental briefing and exhibits were submitted to the Court, and toward the close

 7    of the second hearing on June 10, 2020, at which the parties discussed the above questions and

 8    reasonable iterations of those questions for well in excess of any hour, Defendants stated that they

 9    “understood” that the motion to be decided by the Court was only a “motion to stay” as that was the

10    “relief plaintiffs asked for.” ECF No. 394 at 70. Defendants stated that they have not had time to

11    conduct discovery when “all of a sudden in legal time” the Court was addressing “a final honing …

12    on this [privilege] issue as opposed to a stay of some sort.” Id. The Court stated it was “perplexed”

13    by Defendants’ position given the questions asked and addressed in supplemental briefing as they

14    were not questions that would “relate to a stay.” Id. at 71. The Court nevertheless stated it “would

15    take into consideration whether” Defendants have had sufficient opportunity to conduct discovery

16    that directly relates to the Court’s decision on the attorney-client privilege issue. Id.

17           The Court remains perplexed by Defendants’ position, but also understands that Plaintiffs’

18    Motion and Reply concede that, if the Illinois court upholds the trial court’s determination regarding

19    an attorney-client privilege between Goodwin and CF&Co., the documents and information

20    produced in Illinois may be used in this case. However, Plaintiffs sought a prophylactic order from

21    the Court, not limited to a stay. Plaintiffs never used the word “stay,” albeit they did state they

22    sought to “stop any further dissemination of these privileged communications absent a finding by

23    the Illinois Appellate Court upholding the trial court’s decision.” ECF No. 307 at 2. The word

24    “prophylactic,” as defined by FindLaw, is “designed or tending to prevent harm or wrong.”

25    https://dictionary.findlaw.com/definition/prophylactic.html. Among other definitions, the Merriam

26    Webster on line definition of prophylactic is “tending to prevent or ward off.”

27    https://www.merriam-webster.com/dictionary/prophylactic. The Court, on May 20, 2020, having

28    clearly rejected the notion that a decision by the Illinois court is binding on this Court (ECF No. 373
                                                         4
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 5 of 28




 1    at 23), and having requested supplemental briefing on the issue of privilege, rejects Defendants’

 2    contention on June 10, 2020, that “all of a sudden in legal time” the Court was addressing “a final

 3    honing … on this [the privilege] issue as opposed to a stay of some sort.” However, the Court

 4    addresses below whether Defendants’ request for discovery is appropriate.

 5           C.      THE CORPORATE STRUCTURE AT ISSUE AND DEFENDANTS’ REQUEST
                     FOR DISCOVERY.
 6

 7                   1.      The Corporate Structure and the Parties’ Arguments Related Thereto.
 8           There is no dispute that BGC is partially owned by public stockholders or that BGC is a

 9    holding company which, according to the 2011 and 2012 10-Ks filed with the Securities and

10    Exchange Commission (“SEC”) discussed during the June 10, 2020 hearing, operated through two

11    operating partnerships that, in turn, wer controlled by BGC Holdings. ECF No. 394 at 15, 16, 34,

12    36-38; BGC Annual Report (SEC Form 10-K) (March 15, 2012) at 30; BGC Annual Report (SEC

13    Form 10-K) (March 16, 2011) at 33. The limited partnership interest of BGC Holdings were held

14    by Cantor Fitzgerald, L.P. (“CFLP”) [and] the founding/working partners” such that CFLP and the

15    CFLP founding members control BGC Holdings. ECF No 394 at 17; BGC 2011 10-K at 30; BGC

16    2012 10-K at 33. In addition, CFLP has voting control over BGC. ECF No. 394 at 17, ECF Nos.

17    383-1 (Declaration of Stephen M. Merkel “Merkel Dec.”)) ¶ 12; 383-2 (Declaration of Andrew A.

18    Weidhaas (“Weidhaas Dec.”)) ¶ 7.

19           On January 17, 2019, Howard Lutnik was deposed by current defense counsel albeit not in

20    the course of this action. Mr. Lutnik is identified by counsel for Plaintiffs as the president of BGC,

21    CFLP and “hold[ing] similar positions within most of the related company within the [CFLP]

22    structure.” ECF No. 394 at 17. These facts do not appear to be in dispute. At the January 2019

23    deposition of Mr. Lutnick, he was asked by a member of the current defense counsel team, “What

24    was Cantor Fitzgerald’s role in the Grubb & Ellis acquisition?” ECF No. 390 at 8. Mr. Lutnick

25    initially responded: “Financial advisor and investment banker.” Id. After objections and a bit of

26    discussion, Mr. Lutnick further explained:

27           So there are a variety of companies within Cantor Fitzgerald–with the Cantor
             Fitzgerald name which are different things. Cantor Fitzgerald & Company is a
28
                                                        5
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 6 of 28




 1           broker-dealer and it has an investment banking arm, and an advisory arm that acted
             as the advisor to BGC on this [the Grubb & Ellis] transaction.
 2

 3    Id. at 9-10. Mr. Lutnick then stated that CF&Co. and BGC are affiliates and share the same ultimate

 4    parent. Id. at 10. When asked by defense counsel what entity is the common ultimate parent of

 5    CF&Co., Mr. Lutnick stated:

 6           So Cantor Fitzgerald LP has a controlling—has a voting—a majority of the voting
             interest of BGC, and it has a majority of the voting interest in Cantor Fitzgerald &
 7           Company, but they have different—Cantor Fitzgerald & Company and BGC
             Partners have different shareholders, and so, therefore, they have different
 8           stakeholders, but they share a common control entity.
 9    Id. at 11; see also Weidhaas Dec. ¶ 7. When asked if he (Mr. Lutnick) holds a majority shareholder

10    interest in CFLP, Mr. Lutnick responded, “Directly and indirectly, yes.” Id. Thus, while it is

11    undisputed that CFLP is BGC’s ultimate parent entity, BGC is not a wholly owned subsidiary of

12    CFLP. There is also no dispute that CF&Co. is a wholly owned subsidiary of CFLP. Plaintiffs state,

13    and there appears to be no disagreement that, CFLP, BGC, and CF&Co., fall within a single

14    corporate structure where, again, CFLP is the ultimate parent entity.

15           Nonetheless, the dispute arises because Defendants contend that New York law does not

16    recognize an attorney-client relationship that occurs between and among Goodwin, CF&Co., and

17    BGC based solely on the fact that CF&Co. is a subsidiary of CFLP and because, as stated during

18    oral argument by defense counsel, “New York courts would be inclined not to expand the attorney

19    client privilege to, in this case, apply to affiliates who are not wholly-owned subsidiaries of the same

20    parent, who don’t have what New York considers an identical nature of legal interest.” ECF No.

21    394 at 33. That is, Defendants argue that, because CF&Co. was “an advisor on the [Grubb & Ellis]

22    transaction to BGC” they did not share “a common legal interest” with BGC. Id. Interestingly,

23    while counsel at oral argument stated CF&Co. was an advisor to BGC on the Grubb & Ellis

24    transaction (id.), Defendants’ Supplemental Brief argues the opposite—that is “CF&Co. was not an

25    agent or adviser to BGC or Cantor Fitzgerald L.P.” ECF No. 382 at 8 (emphasis added). Defendants

26    state that “Plaintiffs have never once argued that CF&Co. was retained by Goodwin Procter or was

27    necessary or indispensable to its provision of legal advice, let alone offered any competent evidence

28    to that effect.” Id. (Emphasis in original.) Ultimately, Defendants state that BGC and CF&Co. do
                                                         6
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 7 of 28




 1    not operate as a single entity and because CF&Co. is wholly owned by CFLP, but BGC has public

 2    ownership, “the companies are not considered the same under all of the case law that addresses the

 3    attorney-client privilege within corporations and the corporate structure.” ECF No. 394 at 37; see

 4    also id. at 39.

 5                      2.   Defendants’ Request For Discovery.

 6            Plaintiffs argue that Defendants have deposed Mr. Lutnick and several additional individuals

 7    employed by CF&Co. in related litigation, including Milton Chacon and Evan Denner, with Mr.

 8    Denner being identified as head of merchant banking for CF&Co.              ECF No. 394 at 62-64.

 9    Defendants respond that while individuals have been deposed, they have not been deposed on issues

10    directly related to the issue before this Court regarding whether there was an attorney-client

11    relationship and, therefore, a privilege that extended not merely between Goodwin and BGC, but

12    also between Goodwin and CF&Co. Id. at 64-65.

13            As discussed below, the Court finds there is substantial evidence in the record that Goodwin

14    and CF&Co. believed and operated under an attorney-client relationship, as analyzed under New

15    York law, throughout the time that Goodwin was also representing BGC during its acquisition of

16    Grubb & Ellis. There is also substantial evidence in the record that BGC and CF&Co. believed they

17    were jointly represented or co-clients of Goodwin, and that their communications were protected.

18    However, the Court finds no evidence presented demonstrating that depositions were taken with

19    respect to these specific issues.

20            Thus, as more fully explained below, the Court grants Plaintiffs’ Motion for Protective Order.

21    The Court does not, at this juncture, determine whether there was, in fact, an attorney-client

22    relationship between Goodwin and CF&Co. or joint representation among Goodwin, BGC, and

23    CF&Co., such that all communications involving these three entities otherwise qualifying for

24    protection under an attorney-client privilege were, in fact, privileged. These issues were not

25    presented by Plaintiffs in their Motion. Plaintiffs’ Motion only asked the Court to enter a protective

26    order so that documents and information disclosed, over objection, in the Illinois case cannot be used

27    in this case until and unless the Illinois Appellate Court upholds the Illinois trial court decision.

28
                                                        7
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 8 of 28




 1    Nevertheless, as stated, an analysis of the issues raised by the Court on May 20, 2020, shed

 2    substantial light on whether, in this case, a protective order should be entered. 3

 3    II.      PRELIMINARY ISSUES

 4             A.       CHOICE OF LAW.
 5             In order to proceed with a decision regarding whether to grant Plaintiffs’ Motion seeking a

 6    protective order, the Court must first determine what law applies to consideration of whether the

 7    Goodwin A-C Materials and communications between Goodwin and CF&Co. are potentially

 8    privileged. The claims raised by Plaintiffs are state law claims. See ECF No. 379 at 3. However,

 9    there is no dispute that the Court’s jurisdiction in this case arises from the underlying bankruptcy

10    proceedings and not as the result of diversity. Thus, while Nevada state law applies the rule of

11    decision for Plaintiffs’ claims, the Ninth Circuit holds that “[i]n federal question cases with exclusive

12    jurisdiction in federal court, such as bankruptcy, the court should apply federal, not forum state,

13    choice of law rules.” Lindsay v. Beneficial Reinsurance Co. (In re Lindsay), 59 F.3d 942, 948 (9th

14    Cir. 1995) (internal citations omitted); see also In re Mayer, BAP No. ID-10-1299-JuMkH, 2011

15    WL 3299053, at *3 (9th Cir. May 24, 2011). Federal choice of law rules are based on the

16    Restatement (Second) of Conflict of Laws. In re Vortex Fishing Sys., Inc., 277 F.3d 1057, 1069 (9th

17    Cir. 2001).

18             Here, unlike Lindsay, it does not appear that the Court is exercising “exclusive” jurisdiction.

19    If the Court is not exercising exclusive jurisdiction, Nevada choice of law applies pursuant to Fed.

20    R. Evid. 501. However, whether federal or Nevada choice of law rules apply is of no consequence.

21    Nevada law, like federal law, also looks to the Restatement (Second) of Conflicts of Law for choice

22    of law rules. In re Mayer, 2011 WL 3299053, at *3 (finding a false conflict when federal and state

23    law look to the Restatement (Second) of Conflicts of Law for the choice of law rules); Progressive

24    Gulf Ins. Co. v. Faehnrich, 752 F.3d 746, 750-51 (9th Cir. 2014) (Nevada generally follows the

25    Restatement (Second) of Conflict of Laws in answering choice-of-law questions that arise in

26    contracts); Gen. Motors Corp. v. Eighth Judicial Dist. Court of State of Nev. ex rel. Cnty. of Clark,

27
      3
              As discussed below, if the ultimate issues of privilege and joint representation is presented to the Court, then
28    some discovery may be warranted before the issue is decided.
                                                                 8
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 9 of 28




 1    134 P.3d 111, 116 (Nev. 2006) (Nevada recently adopted the “most significant relationship” test of

 2    the Restatement (Second) of Conflict of Laws § 145 for tort actions, unless a more specific section

 3    of the Restatement applies); see also Name Intelligence, Inc. v. McKinnon, Case No. 2:10–cv–

 4    01202–RCJ–GWF, 2013 WL 1793953, at *3 (D. Nev. Apr. 26, 2013) (Nevada recently adopted the

 5    “most significant relationship” test to determine choice of law and Nevada determines choice of law

 6    by cause of action as a whole) (internal citations omitted).

 7             Thus, turning to the Restatement (Second) of Conflicts of Law, Section 139 applies the “most

 8    significant relationship” test when determining what law applies to a claim of privilege. 4 When

 9    deciding which state has the most significant relationship, Comment e to Section 139 provides the

10    following guidance: “The state which has the most significant relationship with a communication

11    will usually be the state where the communication took place, which, as used in the rule of this

12    Section, is the state where an oral interchange between persons occurred, where a written statement

13    was received or where an inspection was made of a person or thing. … If there was such a prior

14    relationship between the parties, the state of most significant relationship will be that where the

15    relationship was centered unless the state where the communication took place has substantial

16    contacts with the parties and the transaction.” 5

17             Here, Plaintiffs argue in their Supplemental Brief that Nevada privilege law applies. ECF

18    No. 379 at 3-8. However, Plaintiffs previously told the Court that:

19             [t]here is no dispute that New York has the most significant relationship with the
               Goodwin Procter materials at issue in this motion. And unlike Illinois, there is no
20             indication that Nevada has a strong public policy that would require applying Nevada
               privilege law to this situation. Therefore, substantive New York privilege law applies
21             to the question whether Goodwin Procter materials are protected by the attorney-
               client privilege.
22

23

24    4
                This section of the Restatement states as follows: “(1) Evidence that is not privileged under the local law of the
      state which has the most significant relationship with the communication will be admitted, even though it would be
25    privileged under the local law of the forum, unless the admission of such evidence would be contrary to the strong public
      policy of the forum. (2) Evidence that is privileged under the local law of the state which has the most significant
26    relationship with the communication but which is not privileged under the local law of the forum will be admitted unless
      there is some special reason why the forum policy favoring admission should not be given effect.”
27    5
                Defendants also correctly point out that, in Nevada, the most significant relationship to a privileged
      communication is the state in which the legal advice was needed and acted upon. Sierra Dev. Co. v. Chartwell Advisory
28    Grp., Ltd., Case No. 3:13-cv-0602-RTB-VPC, 2016 WL 4107680, at *1 (D. Nev. Aug. 1, 2016).
                                                                   9
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 10 of 28




 1    ECF No. 298 at 6 n.5. The Court agrees with Plaintiffs’ initial representation. New York has the

 2    most significant relationship to the communications at issue and, thus, New York attorney-client

 3    privilege law applies to the analysis of the Goodwin–CF&Co. relationship and whether Goodwin,

 4    BGC, and CF&Co.’s communications were protected by a joint representation agreement.

 5           This conclusion is supported by the allegations in Plaintiffs’ Second Amended Complaint,

 6    which include that: “BGC is a Delaware Corporation with its principal place of business at 499 Park

 7    Avenue, New York, New York …[;] BGC, through its indirect subsidiary, [Plaintiff] G&E

 8    Acquisition Company, LLC, is the purchaser of and successor in interest to certain assets, contract

 9    rights, and causes of action of Grubb & Ellis … [and Plaintiff] G&E Acquisition Company, LLC is

10    a Delaware Limited Liability Company with its principal place of business at 499 Park Avenue, New

11    York, New York”; “Plaintiff Newmark is a New York Corporation with its principal place of

12    business at 125 Park Avenue, New York, New York”; and Plaintiff BGC Real Estate of Nevada LLC

13    “is a subsidiary of BGC with a principal place of business at 499 Park Avenue, New York, New

14    York, 10022.” ECF No. 222 ¶¶ 6, 9, and 10. Plaintiffs also admit that “[t]he Goodwin Procter

15    communications primarily involve outside attorneys, in-house attorneys, and business personnel

16    based in New York.” ECF No. 379 at 7. Further, the Engagement Letter at issue came from a New

17    York, New York address and was sent to a New York, New York address. In addition, Defendants

18    point out that Goodwin and BGC had a prior relationship arising from BGC’s acquisition of its

19    subsidiary Newmark, Goodwin and CFLP had a prior relationship (ECF No. 383-2, Ex. 3), and the

20    communications pertaining to BGC’s acquisition of Grubb & Ellis occurred through a bankruptcy

21    proceeding in the Southern District of New York. ECF No. 299-2. Plaintiffs’ admissions, together

22    with the objective facts available to the Court, support the conclusion that the state that has the most

23    significant relationship with the communications at issue is New York and, as such, New York law

24    applies to the issues addressed in this Order.

25           The Court finds there is no basis for applying Nevada attorney-client privilege law or rules

26    pertaining to joint representations in this dispute. The overwhelming evidence demonstrates that

27    New York has the most significant relationship with the Goodwin A-C communications at issue and

28    New York law applies to the instant dispute before the Court.
                                                        10
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 11 of 28




 1           B.      THE COURT REITERATES ITS FINDING ON THE ISSUES OF JUDICIAL
                     ESTOPPEL AND WAIVER OF PRIVILEGE RAISED BY DEFENDANTS IN
 2                   THEIR OPPOSITION TO PLAINTIFFS’ MOTION.
 3                   1.      Judicial Estoppel
 4           As stated during the hearing on May 20, 2020, judicial estoppel, an issue raised by

 5    Defendants, has no bearing on this case. ECF No. 373 at 103. Judicial estoppel is an equitable

 6    doctrine that prevents a party from benefitting by taking one position, but later seeking to benefit by

 7    taking a clearly inconsistent position in a subsequent proceeding. Adelphia Recovery Trust v.

 8    Goldman, Sachs & Co., 748 F.3d 110, 116 (2nd Cir. 2014) citing New Hampshire v. Maine, 532

 9    U.S. 742, 749-51 (2001). Several factors go into a determination of whether judicial estoppel

10    applies. Id. citing New Hampshire, 532 U.S. at 750-751. “First, a party’s later position must be

11    clearly inconsistent with its earlier position. Second, courts regularly inquire whether the party has

12    succeeded in persuading a court to accept that party's earlier position, so that judicial acceptance of

13    an inconsistent position in a later proceeding would create the perception that either the first or the

14    second court was misled. ... A third consideration is whether the party seeking to assert an

15    inconsistent position would derive an unfair advantage or impose an unfair detriment on the

16    opposing party if not estopped.” Id. This inquiry is not inflexible: “[B]ecause the doctrine is

17    primarily concerned with protecting the judicial process, relief is granted only when the risk of

18    inconsistent results with its impact on judicial integrity is certain.” Id. (internal citation and quote

19    marks omitted).

20           In this case, Defendants contend that Plaintiffs must be estopped “from seeking to bar use of

21    documents produced in the Illinois case” because Plaintiffs successfully prevailed on the Illinois

22    state court to change the protective order entered by that court such that documents produced in the

23    Illinois case could be used in this action. ECF No. 305 at 1 and 9. Defendants contend that Plaintiffs’

24    present position is directly contrary to the position taken in Illinois because Plaintiffs now seek to

25    prevent the use of documents in this case that they were required to produce by the court in Illinois.

26           The April 27, 2017 protective order entered by the Illinois court (ECF No. 305-6) states in

27    the last paragraph that the parties entered into “a separate Protective Order dated April 25, 2017”

28    governing confidential information “and recourse for the inadvertent production of confidential
                                                        11
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 12 of 28




 1    and/or privileged information.” Id. at 14. Defendants also attach Plaintiffs’ motion practice with

 2    respect to reconsideration of the April 27, 2017 protective order. ECF No. 305-14. Plaintiffs’

 3    motion practice does argue for use of documents produced in Illinois in other cases involving the

 4    same subject matter; however, Plaintiffs’ argument was that the original restrictions on use adopted

 5    by the Illinois court would prevent Plaintiffs from shedding “light on Defendants’ scheme in other

 6    jurisdictions … .” ECF No. 305-14 at 5. Plaintiffs also contended that use of documents produced

 7    in the Illinois case “will help illustrate the coordinated nature of the Defendants’ attack … .” Id. at

 8    6. Nowhere in Plaintiffs’ argument is there a suggestion that the alteration they seek should extend

 9    to the sharing of documents over which Plaintiffs assert an attorney-client privilege. See 305-14

10    generally. A June 20, 2018 protective order subsequently entered by the Illinois court contains a

11    provision regarding “[t]he inadvertent production of any privileged material, shall be without

12    prejudice to any claim that such material or information is protected by the attorney-client privilege

13    … .” ECF No. 298-2 at 9. If the parties disagree over application of the privilege, no use of such

14    materials shall occur absent a court order. Id.

15           There is no evidence, and Defendants’ Opposition points to none, demonstrating Plaintiffs

16    ever argued that documents they contended in the Illinois action, and continue to argue in this action,

17    are protected by the attorney-client privilege should be disclosed to Defendants, used by Defendants

18    for any purpose or, when required to be disclosed by the Illinois court, such privilege was voluntarily

19    waived. See ECF Nos. 305 and 380 generally. In fact, as stated by Plaintiffs, “[t]he fact that Illinois

20    and Nevada protective orders correctly allow the use of nonprivileged materials across jurisdictions

21    does not, in any way, undermine Plaintiffs’ right … to seek protection from cross-jurisdictional use

22    of privileged materials.” ECF No. 307 at 9.

23           With this backdrop, this Court applies the three factors courts generally considered when

24    deciding if judicial estoppel bars inconsistent positions of a party. First, the Court finds that

25    Plaintiffs’ position in the Illinois case is not inconsistent with its position in the instant litigation.

26    There is no evidence that Plaintiffs ever took the position during the Illinois proceedings that

27    documents over which they claim an attorney-client privilege should be produced, used or otherwise

28    available to Defendants pursuant to the protective orders entered in the Illinois action. In fact, what
                                                         12
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 13 of 28




 1    evidence there is, is to the contrary. ECF Nos. 305-1, 305-2, and 305-5. Second, while Plaintiffs

 2    did take the general position that documents produced in the Illinois case should be useable in the

 3    Nevada action, Plaintiffs’ argument in favor of the change to the protective order that would allow

 4    such use did not touch on or in any manner implicate attorney-client privileged documents (or those

 5    documents over which a privilege is claimed, but denied by the Illinois court). Hence, Plaintiffs did

 6    not persuade the Illinois court to allow the cross-jurisdictional use of attorney-client privileged

 7    documents and, thus, they are not now taking a contrary position. Because Plaintiffs are not asserting

 8    an inconsistent position, they cannot be said to derive an unfair advantage or an unfair detriment on

 9    Defendants.

10           Not one of the elements of judicial estoppel is met in this case. Judicial integrity is not

11    implicated by allowing Plaintiffs’ Motion to proceed. For these reasons, Plaintiffs are not judicially

12    estopped from arguing their Motion for Protective Order before this Court.

13                   2.      Waiver.

14           Defendants next argue that Plaintiffs waived the attorney-client privilege by producing

15    documents the court in Illinois ordered to be produced over Plaintiffs’ clear objection. ECF No. 305

16    at 1 and 11. Defendants contend that New York law does not recognize the doctrine of limited

17    waiver unless waiver was inadvertent (id. at 1) and that “Plaintiffs could have withheld the

18    documents and taken an appeal from” the Illinois court order requiring production of the documents

19    over which privilege is claimed. Id. at 11. Defendants claim that Plaintiffs cannot cite a single case

20    that would uphold the attorney-client “privilege in these circumstances.” Id.

21           Plaintiffs point out that the case upon which Defendants rely, Nowlin v. New York, 1 A.D.3d

22    172 (N.Y. App. Div. 2003), is a criminal case involving a motion to quash a subpoena of documents

23    previously produced to the government. Id. at 172-73. Further, the Nowlin decision did not discuss,

24    hint or otherwise allude to any objection to the original production of documents to the government,

25    that resulted in waiver. Id.

26           The U.S. District Court for the Southern District of New York plainly states that “[i]f a party

27    withholds a document from disclosure on the basis of privilege and, on motion of its adversary, the

28    Court holds that the document is not privileged, the resulting disclosure of the document will not be
                                                       13
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 14 of 28




 1    deemed a waiver of privilege for purposes of other lawsuits.” Rattner v. Netburn, Case No. 88

 2    CIV.2080 (GLG), 1989 WL 223059, at *9 (S.D.N.Y. June 20, 1989) citing Shields v. Strum, Ruger

 3    & Co., 864 F.2d 379, 382 (5th Cir. 1989); Cf. Transamerica Computer Co. v. IBM Corp., 573 F.2d

 4    646, 651 (9th Cir. 1978); see also Teachers Ins. And Annuity Ass’n of America v. Shamrock

 5    Broadcasting Company, Inc., 521 F.Supp.638, 641 (S.D.N.Y. 1981) (“disclosure is not a waiver if

 6    it is compelled by court order . . . .” citing Transamerica v. IBM, 573 F.2d 646, 651 (9th Cir. 1978)

 7    (Waterman, J.)); abrogated on other grounds by Bowne of New York City v. Ambase Corp., 161

 8    F.R.D. 258, 264-65 (S.D.N.Y. 1995). See also Duplan Corp. v. Deering Milliken, 397 F.Supp. 1146

 9    (D.S.C.1975)).

10            Here, there is no doubt that the disclosure of the Goodwin A-C Materials to Defendants was

11    compelled by the Circuit Court of Cook County, Illinois on October 2, 2019, in part as a sanction

12    and in part because the court found there was insufficient evidence to conclude there was an attorney-

13    client relationship between Goodwin and CF&Co. ECF No. 305-2 at 51-53. It is undisputed that

14    the Illinois court entered this order over Plaintiffs’ objection.        Thus, whether the compelled

15    production is not a waiver for all purposes (as suggested by the decision in Teachers Ins.) or is “not

16    … deemed a waiver of privilege for purposes of other lawsuits” (as stated by the decision in Rattner),

17    the end result is the same. Under New York law, Plaintiffs’ production of the Goodwin A-C

18    Materials in the Illinois case did not waive Plaintiffs’ right to assert the attorney-client privilege over

19    the same documents (or additional/different documents) before this Court.

20    III.    EVIDENCE OF AN ATTORNEY-CLIENT RELATIONSHIP AND PRIVILEGE
              BETWEEN GOODWIN AND CF&CO.
21

22            A.       THE ATTORNEY-CLIENT PRIVILEGE UNDER NEW YORK LAW.

23            “The attorney-client privilege protects ‘communications (1) between a client and his or her

24    attorney (2) that are intended to be, and in fact were, kept confidential (3) for the purpose of obtaining

25    or providing legal advice.’” In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation,

26    Case No. 14-md-2542 (VSB)(HBP), 2019 WL 6736132, at *4 (S.D.N.Y. Jul. 22, 2019) (citing ACLU

27    v. Nat’l Sec. Agen., Case No. 17-cv-3399, 2019 WL 2295077, at *6 (2d Cir. May 30, 2019). The

28    attorney-client privilege “exists to ensure that one seeking legal advice will be able to confide fully
                                                          14
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 15 of 28




 1    and freely in his attorney, secure in the knowledge that his confidences will not later be exposed to

 2    public view to his embarrassment or legal detriment.” Ambac Assur. Corp. v. Countrywide Home

 3    Loans, Inc., 27 N.Y.3d 616, 623 (N.Y. Ct. App. 2016) (internal citation omitted). The entity or

 4    individual asserting the privilege “has the burden of establishing that the information was a

 5    communication between client and counsel, … intended to be and was kept confidential, and … was

 6    made in order to assist in obtaining or providing legal advice or services to the client.” Allied Irish

 7    Banks, P.L.C. v. Bank of America, N.A., 252 F.R.D. 163, 168 (S.D.N.Y. 2008).

 8           Establishing the attorney-client relationship, that is, meeting the burden necessary to

 9    demonstrate the privilege exist, requires the introduction of competent evidence, such as “the

10    admission of affidavits, deposition testimony or other admissible evidence.” Gulf Islands Leasing,

11    Inc. v. Bombardier Capital, Inc., 215 F.R.D. 466, 472 (S.D.N.Y. 2003) (internal citations omitted);

12    see also Matter of Stenovich v. Wachtell, Lipton, Rosen & Katz, 195 Misc.2d 99, 106-07 (Sup. Ct.

13    N.Y. County 2003) (reviewing evidentiary submissions including affidavits and a privilege log to

14    determine whether documents were for business or legal advice). “In determining the existence of

15    an attorney-client relationship, a court must look to the actions of the parties to ascertain the

16    existence of such a relationship” Wei Cheng Chang v Pi, 288 A.D.2d 378, 380 (N.Y. Sup. Ct. App.

17    Div. 2001) citing McLenithan v McLenithan, 273 A.D.2d 757, 758-59 (N.Y. Sup. Ct., App. Div.

18    2000). Moreover, “formality is not essential to the formation of an attorney-client relationship.”

19    McLenithan, 273 A.D.2d at 258. Under New York law “an attorney-client relationship may exist in

20    the absence of a retainer or fee.” Gardner v Jacon, 148 A.D. 2d 794, 795 (N.Y. Sup. Ct. App. Div.

21    1989) (citation omitted).

22           B.      THE GOODWIN – CF&CO. RELATIONSHIP.

23                   1.      The Evidence and Arguments.

24           Plaintiffs submit the declarations and affidavits of Stephen M. Merkel (“Merkel”), Executive

25    Managing Director of Cantor Fitzgerald Securities (“CFS”), a position held from 2010 through 2012.

26    ECF No. 383-1 (Merkel Dec.) ¶¶ 3-4. Merkel is also General Counsel for CFLP, BGC, Chief Legal

27    Officer for Newmark Group, Inc., and, in his capacity as Executive Director and General Counsel,

28    states that he provides legal services to CFS and its related companies. Id. ¶¶ 5 and 6. Merkel
                                                        15
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 16 of 28




 1    confirms that CFLP is the ultimate parent of CF&Co. and CFS for whom he works, and holds the

 2    majority voting power in BGC. Id. ¶¶ 10-12. In Merkel’s September 23, 2019 Affidavit, he states

 3    that in 2011 and 2012 he “was involved with and oversaw the provision of legal services in

 4    connection with BGC’s acquisition of certain of Grubb & Ellis Company’s … assets.” ECF No.

 5    383-1, Ex. 1 ¶ 8. In Merkel’s Supplemental Affidavit, dated November 1, 2019, he confirms that

 6    he, along with other in-house counsel, “represented [CF&Co.] in connection with the acquisition of

 7    the assets of Grubb and Ellis” and that BGC and CF&Co. collectively used in-house counsel to

 8    provide legal services in connection with the Grubb & Ellis acquisition. ECF No. 383-1, Ex. 2 ¶¶

 9    7-8.

10              Plaintiffs also submit the Declaration of Andrew Weidhaas (“Weidhaas”) to which he

11    attaches two prior affidavits (that he incorporates), the Engagement Letter between Goodwin and

12    CFLP, a May 31, 2012 email chain, and Goodwin invoices. ECF No. 383-2, and Exs. 1-5 thereto.

13    Weidhaas is a partner at Goodwin and states that, in 2010, Goodwin was hired by CFLP to represent

14    CFLP in the formation and capitalization of a commercial real estate venture. ECF No. 383-2 ¶ 11.

15    Weidhaas testifies, through his declaration, that the March 2010 Engagement letter memorializing

16    Goodwin’s representation of CFLP, albeit unsigned, accurately represents Goodwin’s retention by

17    CFLP. Id. ¶ 13. 6 Weidhaas and his partner Robert Insolia, who is currently Goodwin’s Chairman,

18    “were primarily responsible for handling the Goodwin … engagement for CFLP.” Id. ¶¶ 14, 15.

19    Weidhaas states, as is confirmed by the terms of the Engagement Letter, that Goodwin represented

20    CFLP with respect to a transaction having nothing to do with Grubb & Ellis, but that if Cantor

21    Fitzgerald “later ask[s] us to take on additional assignments, the terms of this [E]ngagement [L]etter

22    will cover such later engagements unless Cantor Fitzgerald and Goodwin Procter reach a separate

23    agreement ... .” Id. ¶¶ 16, 17; ECF No. 383-2, Ex. 3 at 1. Other pertinent terms of the Engagement

24    Letter include:

25                  •    Goodwin Procter has not been retained to represent any “subsidiary or other entity
                         affiliated with” CFLP; 7
26

27    6
                The Engagement Letter is unsigned, but this is not at issue as neither party discusses this fact in any of their
      briefs.
28    7
                This is a fact upon which Defendants focus.
                                                                  16
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 17 of 28




 1               •   Unless Goodwin Procter is engaged to provide additional legal services or we
                     otherwise agree in writing our lawyer/client relationship will terminate upon the
 2                   earlier of the completing of the specific services that you have engaged us to perform
                     … or twelve months without our performing any legal services for you. If you later
 3
                     engage us to perform further or additional services, the lawyer/client relationship will
 4                   be reestablished, subject to these and any supplemental terms on which we may at
                     that time; and,
 5
                 •   The Standard Engagement Terms complement this letter and are incorporated in this
 6                   letter by reference so that this letter and the Standard Engagement Terms together
                     constitute the agreement between Cantor Fitzgerald and Goodwin ...
 7

 8    ECF No. 383-2, Ex. 3 at 15, 17, and 18.

 9           Weidhaas states: “In 2011 and 2012, Goodwin Procter was retained to represent both BGC

10    and CF&Co. in connection with BGC’s purchase of Grubb & Ellis … .” ECF No. 383-2 ¶ 21; see

11    also 383-2, Ex. 2 (Sept. 19, 2019 Aff. of Weidhaas) ¶¶ 4, 7 (Goodwin served as counsel to CF&Co.

12    in connection with the Grubb & Ellis asset purchase; Goodwin “jointly represented BGC and”

13    CF&Co.); ECF No. 383-2, Ex. 1 (Sept. 30, 2019 Suppl. Aff. of Weidhaas) ¶ 6 (Goodwin represented

14    BGC and CF&Co. in connection with the Grubb & Ellis transaction “based on the terms of the March

15    2010 Engagement Letter”). This engagement occurred after Weidhaas was contacted by Merkel

16    who Weidhaas identifies as “one of the in-house attorneys for the Cantor Fitzgerald group of

17    companies.” ECF No. 383-2 ¶ 24. Goodwin was previously retained to work with BGC and CF&Co.

18    when BGC acquired Newmark & Co, a company described as similar to Grubb & Ellis, under the

19    terms of the March 2010 Engagement Letter. Id. ¶¶ 25-27. Weidhass states that it is “common

20    practice to rely on a prior written engagement letter to subsequently represent an entity related to the

21    entity that is the subject of the prior letter, as was the case with respect to Goodwin Procter’s

22    representation of CF&Co. and BGC in relation to its representation of CFLP.” Id. ¶ 28.

23           Goodwin also opened one main matter number under the client number for CFLP to which

24    it billed work related to the BGC acquisition of Grubb & Ellis. Id. ¶ 29; ECF No. 383-2, Ex. 1 (Sept.

25    30, 2019 Weidhaas Aff.) ¶ 9. Related work was billed under the same CFLP client number; although

26    there were two tangential matter names. ECF No. 383-2 ¶ 30; ECF No. 383-2, Exs. 4 and 5.

27    Weidhaas, one of the primary Goodwin partners managing the representation of BGC and CF&Co.,

28    worked with in-house counsel and business employees for both BGC and CF&Co. “to effectuate the
                                                        17
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 18 of 28




 1    Grubb & Ellis Transaction.” ECF No. 383-2 ¶¶ 34, 35. Weidhaas understood that BGC and CF&Co.

 2    were working under the CFLP umbrella, and that the team of Goodwin attorneys he oversaw working

 3    on the Grubb & Ellis engagement operated as if there was no “distinction with respect to which

 4    entity” Goodwin was advising because the entities “were under common control of the same parent

 5    entity, CFLP.” Id. ¶¶ 35, 36. For this reason, Goodwin “did not bifurcate its advice to either BGC

 6    or CF&Co., or to the entities’ individual representatives, but rather provided joint legal

 7    representation to both entities … .” Id. ¶ 37; see also ECF No. 383-2, Ex. 2 (Sept. 19, 2019 Weidhaas

 8    Aff.) ¶ 7 (“Goodwin … jointly represented BGC and [CF&Co.].) The invoices reflecting work on

 9    the Grubb & Ellis engagement were all sent to CFLP. ECF No. 383-2 ¶ 38; 383-2, Ex. 5.

10           Plaintiffs also submit the Declaration of Charles Edelman (“Edelman”), Head of Mergers &

11    Acquisitions and Financial Restructuring for CF&Co. ECF No. 383-3. Edelman’s responsibilities

12    include “providing financial advisory services on mergers, acquisitions, and other strategic

13    transactions … .” Id. ¶ 2. Edelman confirms that, in August 2010, BGC engaged CF&Co. as its

14    financial advisor “in connection with potential third-party strategic transactions” memorialized in

15    an August 6, 2010 Letter Agreement describing the services to be provided. Id. ¶¶ 4, 7; Ex. 1. In

16    addition to the work described in the Letter Agreement, Edelman states that “CF&Co agree[d] to be

17    available to meet with BGC’s Board of Directors to discuss any proposed transaction and its financial

18    implications and to render an opinion … as to the fairness, from a financial point of view, to BGC

19    or its stockholders … .” Id. ¶ 8.

20           Edelman goes on to declare:

21                •   CF&Co. advised BGC in 2011 and 2012 regarding its acquisition of Grubb & Ellis
                      (id. ¶¶ 9, 12);
22
                  •   CF&Co. worked with Goodwin, which “provided legal advice with respect to” the
23                    Grubb & Ellis acquisition by BGC, including with respect to the “363 Sale” in the
                      bankruptcy court. 8 Goodwin also prepared Edelman and other investment bankers
24                    for testimony in the bankruptcy court. (id. ¶ 13);
25                •   He “understood and expected that meetings and communications between CF&Co.,
                      BGC, and Goodwin… were to be held in the strictest confidence.” (id. ¶ 14);
26
                  •   On August 8, 2012, Edelman submitted an invoice to BGC that references “delivery
27                    of in-court testimony on behalf of BGC.” Id. ¶ 15; Id. Ex. 2.
28    8
             A 363 Sale refers to the sale of an organization’s assets under Section 363 of the US Bankruptcy Code.
                                                             18
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 19 of 28




 1    Finally, also offered by Plaintiffs are email chains, some of which evidence requests from CF&Co.

 2    to Goodwin seeking legal advice. ECF No. 383-4 at 13 and 16.

 3            In contrast to the above, Defendants argue that the Engagement Letter between CFLP and

 4    Goodwin “is an agreement where Goodwin … says it will not represent any of CFLP’s affiliates or

 5    subsidiaries.” ECF 394 at 31. While “[h]ypothetically … [there] could be an attorney-client

 6    relationship, … here [there] is an actual agreement to represent only one of the entities. And BGC

 7    was represented by Goodwin in the bankruptcy because Goodwin appeared on behalf of BGC. But

 8    at no point did Goodwin agree to represent CF&Co.” Id. at 32; see also id. at 42 (Defendants

 9    reiterating that “CF&Co. … did not retain Goodwin); id. at 44 (the Engagement Letter says

10    “Goodwin has not been retained to represent any … subsidiary or other entity affiliated with Cantor

11    Fitzgerald and no such relationship is created by this agreement”); id. (the Engagement Letter allows

12    for CFLP to later engage Goodwin, “not CF&Co.”). Defendants state that CFLP is the only company

13    Goodwin ever billed (id. at 45) and argue that Goodwin was working “on behalf of BGC at that point

14    for representing -- I think in the bankruptcy -- and Goodwin Procter appeared on behalf of BGC in

15    the bankruptcy. So[,] there is contemporaneous evidence that Goodwin Procter intended to represent

16    both BGC and CFLP, but there’s no contemporaneous evidence that Goodwin Procter agreed to

17    represent CF&Co.” Id. Defendants also argue that evidence “submitted months after this privilege

18    dispute … began is not as compelling as the evidence that existed at the time that the relationship

19    between CFLP and Goodwin … was created. Id. at 32-33.

20            The Court advised Defendants at the time of the June 10, 2020 hearing that they had a “hard

21    argument” regarding an attorney-client relationship between CF&Co. and Goodwin. The Court

22    advised that (1) it disagreed with Defendants’ view of the billing history because logic strongly

23    supports the conclusion that if CFLP did not believe Goodwin represented CF&Co., CFLP would

24    not have paid Goodwin’s bills for work done by Goodwin for CF&Co., 9 (2) irrespective of the terms

25    of the Engagement Letter, testimony from Goodwin and CF&Co. state they had an attorney-client

26    relationship, (3) the Engagement Letter addresses potential future representations the language of

27
      9
              That CFLP paid all of Goodwin’s bills is not contested. This fact is nonetheless supported by ECF No. 383-2
28    (May 29, 2020 Weidhaas Dec. ¶ 30), Ex. 4 thereto; ECF No. 394 at 54.
                                                              19
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 20 of 28




 1    which does not necessarily preclude future representations of subsidiaries (e.g. the Standard

 2    Engagement Terms incorporated into the Engagement letter state “the scope of the engagement may

 3    change if you ask us to provide different services”), and (4) Defendants do not dispute Goodwin

 4    represented BGC, not a wholly owned subsidiary of CFLP despite the lack of a separate agreement

 5    with Goodwin, but want the Court to conclude that CF&Co., which is wholly owned by CFLP, could

 6    not be represented by Goodwin because of the terms of the Engagement Letter between Goodwin

 7    and CFLP. ECF Nos. 298-5 at 1; 394 at 42-45.

 8                      2.        The Analysis.

 9             Under New York law, a written engagement is not required to create an attorney-client

10    relationship. McLenithan, 273 A.D.2d at 258; Gardner, 148 A.D. 2d at 795. 10 Thus, even in the

11    absence of a separate retainer agreement between Goodwin and CF&Co., Plaintiffs may establish

12    the attorney-client relationship through introduction of competent evidence including affidavits and

13    documents demonstrating the existence of this relationship. Gulf Islands, 215 F.R.D. at 472; Matter

14    of Stenovich, 195 Misc.2d at 106-07. Looking at the actions of the parties, as the Court must under

15    New York law, the Court finds that the evidence presented to date supports Plaintiffs’ position that

16    Goodwin and CF&Co. had an attorney-client relationship for purposes of Goodwin providing legal

17    services to CF&Co. relating to BGC’s acquisition of Grubb & Ellis. The facts before the Court

18    demonstrate that, irrespective of the terms of the Engagement Letter with which Defendants take

19    issue, the Standard Engagement Terms allow “the scope of the engagement” to change if Goodwin

20    is asked “to provide different services.” Weidhaas testifies in his affidavit that he was contacted by

21    Merkel (the General Counsel and Chief Legal Officer for CFLP who oversaw legal services in

22
      10
                Cf. Cohen v. Handelman, 62 Misc.2d 801, 312 N.Y.S.2d 866, 873 (Civil Cty of N.Y. 1970) (“‘To establish this
23    relation of attorney and client, it is not necessary that the attorney should have appeared as attorney in legal proceedings.
      Where it appears that an attorney is consulted to extricate a person from his difficulties, and that the relation[ship]
24    commenced because of the position held by the attorney, and the attorney undertakes to act for the person consulting
      him, the relation[ship] of attorney and client exists.’” (quoting Sheehan v. Erbe, 103 A.D. 7, 9, 92 N.Y.S. 862, 863-64
25    (1st Dept.1905))). See also Ritchie v. Gano, Case No. 7 Civ. 7269(VM)(JCF), 2008 WL 4178152, at *5 (S.D.N.Y Sept.
      8, 2008) (“It is important to note that “[f]ormality is not an essential element in the employment of an attorney.” Kubin
26    v. Miller, 801 F.Supp. 1101, 1115 (S.D.N.Y. 1992) (quoting People v. Ellis, 91 Misc.2d 28, 35, 397 N.Y.S.2d 541, 545
      (N.Y.Sup.Ct. (1977)). Rather, “[i]n order to determine whether an attorney-client relationship exists, it is necessary to
27    look at the words and actions of the parties.” Id.; accord Heine v. Colton, Hartnick, Yamin & Sheresky, 786 F.Supp.
      360, 366 (S.D.N.Y. 1992) (noting that “since the initial arrangements for representation are often informal ... it is
28    necessary to look at the words and actions of the parties”).
                                                                   20
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 21 of 28




 1    connection with BCG’s acquisition of Grubb & Ellis assets) for purposes of representation. Edelmen

 2    testified that CF&Co. worked with Goodwin attorneys who provided legal advice with respect to the

 3    Grubb & Ellis acquisition by BGC, and that Goodwin lawyers prepared him and other investment

 4    bankers for testimony in the bankruptcy court. Edelmen also testified that he believed CF&Co.’s

 5    communications with Goodwin to be confidential. Weidhaas testified that Goodwin had only one

 6    client number for CFLP under which all matters were billed; that Goodwin opened only one main

 7    matter number for the BGC acquisition of Grubb & Ellis (although there were two other tangential

 8    matters also opened); all bills were sent to CFLP only; Goodwin was specifically retained to

 9    represent BGC and CF&Co. in connection with BGC’s purchase of Grubb & Ellis; Goodwin

10    represented BGC without a separate engagement letter when it acquired Newmark; and, that it was

11    “common practice” for Goodwin “to rely on a prior written engagement letter to subsequently

12    represent an entity related to the entity … as was the case with respect to Goodwin Procter’s

13    representation of CF&Co. and BGC in relation to its representation of CFLP.”

14           Defendants’ focus on the terms of the Engagement Letter, leaves out any discussion of the

15    Standard Engagement Terms. Defendants do not discuss whether Goodwin and CF&Co. behaved

16    as if either the Engagement Letter (incorporating the Standard Terms) covered the engagement or

17    that the representation was formed irrespective of the terms in the Engagement Letter. There is no

18    persuasive argument by Defendants in opposition to the fact that CFLP paid all of Goodwin’s bills

19    under one client number for CFLP, including all time spent by Goodwin on the Grubb & Ellis

20    transaction.

21           Defendants’ current argument that Goodwin could not represent CF&Co. because of a

22    potential future conflict is unsupported in this case. First, the Engagement Letter states that if a

23    conflict arises Goodwin will act in accordance with the “pertinent ethics rules by making any

24    necessary disclosures and seeking any needed consents or conflict waivers” or, if needed, by

25    “terminating this representation.” ECF No. 383-2, Ex. 3 at 16. Defendants present no evidence of

26    actual conflict and do not argue that an actual conflict existed. Instead, Defendants argue that “there

27    is a possibility that eventually their [BGC and CF&Co.’s] interest could diverge.” ECF No. 394 at

28    42. Defendants also argued that they are sure there is some way a lawyer could structure an
                                                        21
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 22 of 28




 1    engagement to withdraw on behalf of one party in the event that interests diverge, “but that isn’t the

 2    scenario here.”     Id.   But, the Engagement Letter addressed conflicts and withdrawal of

 3    representation, the basis for which never occurred. Given that written engagement agreements are

 4    not required under New York law, and if the Court assumes, arguendo, that the Engagement Letter

 5    in this case did not apply to CF&Co.’s engagement of Goodwin, then the failure to have written

 6    conflict provisions also cannot be said to preclude a finding of an attorney-client relationship.

 7           All of the above weighs heavily in favor of finding that Goodwin and CF&Co. understood

 8    and operated as if they had an attorney-client relationship with respect to requesting and receiving

 9    legal advice relating to BGC’s acquisition of Grubb & Ellis. This evidence provides a sound basis

10    for granting Plaintiffs’ Motion for Protective Order in this proceeding precluding the disclosure or

11    use of the A-C Materials Plaintiffs were ordered to produce by the Illinois court. However, because

12    a review of Plaintiffs’ Motion confirms that Plaintiffs did not ask this Court to consider and issue a

13    decision on whether Goodwin and CF&Co. had an attorney-client relationship, the Court does not

14    reach a decision on this issue.

15    IV.    WAS THERE JOINT REPRESENTATION OF BGC AND CF&CO. BY GOODWIN
             SUCH THAT THE COMMUNICATIONS AMONG THE THREE ARE
16           PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE.
17           New York case law explains that the proponent of the privilege has the burden to demonstrate

18    the privilege has not been waived, which can be demonstrated “based on competent evidence,

19    usually through affidavits, deposition testimony or other admissible evidence.” Allied Irish Bank,

20    252 F.R.D. at 169 (internal citation omitted). In Ambac, the Court recognized that the attorney-client

21    privilege must be “narrowly construed” because the privilege “is in obvious tension with the policy

22    of this State favoring liberal discovery.” Id., 27 N.Y.3d at 624 (internal citation and quotation marks

23    omitted). Thus, if the Court assumes an attorney-client privilege between Goodwin and CF&Co.,

24    there is no doubt that CF&Co. has the burden of demonstrating that its communications with

25    Goodwin, which included BGC, did not waive the privilege. To this end, the parties vehemently

26    disagree about whether BGC and CF&Co. were joint or co-clients of Goodwin such that their

27    communications were protected by attorney-client privilege (so long as such communications

28    otherwise meet the definition of privileged communications).
                                                        22
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 23 of 28




 1            The Court in Ambac, on which Defendants heavily rely, states that waiver of the attorney-

 2    client privilege may occur when communications are made in the presence of third parties; however,

 3    there are exceptions to this waiver rule such as “where the presence of such third part[y] is deemed

 4    necessary to enable the attorney-client communication and the client has a reasonable expectation

 5    of confidentiality … [or] when one attorney represents multiple clients concerning a matter of

 6    common interest … .” 27 N.Y. 3d at 624-25 (internal citations omitted). In the latter circumstance

 7    “any confidential communications exchanged among [the multiple clients] … are privileged against

 8    the outside world.” Id. at 625 (internal citations omitted).

 9            The court differentiates between joint clients “or [the] co-client setting,” where the clients

10    have a common interest (cases not involving pending or actual litigations) and the “common interest

11    doctrine,” which applies only to communications made during pending or anticipated litigation. Id.

12    at 628 and 630-31. As stated by the court in Ambac, in the “joint client or co-client setting, … the

13    clients indisputably share a complete alignment of interests in order for the attorney, ethically, to

14    present both parties. Accordingly, there is no question that the clients share a common identity and

15    all joint communications will be in furtherance of that joint representation.” 27 N.Y.3d at 631.

16    However, when “clients retain separate attorneys to represent them on a matter of common interest[,

17    i]t is less likely that the positions of separately-represented clients will be aligned” so that an attorney

18    retained to represent one client will “act as attorney for all” clients. Id. (internal citation omitted).

19            The joint or co-client relationship is probably most clearly stated by the U.S. Court of

20    Appeals for the Third Circuit discussion in In re Teleglobe Communications Corp., 493 F.3d 345

21    (3rd Cir. 2007). In Teleglobe, the Court discussed “two oft-confused privileges: (1) the co-client

22    (or joint-client) privilege, which applies when multiple clients hire the same counsel to represent

23    them on a matter of common interest, and (2) the community-of-interest (or common-interest)

24    privilege, which comes into play when clients with separate attorneys share otherwise privileged

25    information in order to coordinate their legal activities.” Id. at 359 (internal citations omitted). With

26    respect to the joint or co-client privilege, the Third Circuit states: “clients of the same lawyer who

27    share a common interest are not necessarily co-clients. Whether individuals have jointtly consulted

28    a lawyer or have merely entered concurrent but separate representations is determined by the
                                                          23
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 24 of 28




 1    understanding of the parties and the lawyer in light of the circumstances.” Id. citing Restatement

 2    (Third) of the Law of Governing Lawyers § 75 cmt. c. (omitting internal cross-references). The

 3    Third Circuit states that a joint or co-client relationship does not have to be in writing, “so long as

 4    the parties understand the limitations” and that “[t]he keys to deciding the scope of a joint

 5    representation are the parties’ intent and expectations, and so a district court should consider

 6    carefully … any testimony from the parties and their attorneys on those areas.” Id. at 363 (internal

 7    citations omitted).

 8           In 2016, the U.S. District Court for the Southern District of New York confirmed the joint

 9    or co-client common interest rule as well as the separate common interest doctrine applicable solely

10    to litigation. What the court refers to as the common interest “rule requires a showing that (1) the

11    party who asserts the rule must share a common legal interest with the party with whom the

12    information was shared and (2) the statements for which protection is sought must have been

13    designed to further that interest.” AU New Haven, LLC v. YKK Corporation, 15-CV-03411(GHW)

14    (SN), 2016 WL 6820383, at *3 (S.D.N.Y. Nov. 18, 2016) (internal citations and quotation marks

15    omitted). The court makes clear that “[p]arties may … share such an interest even if they are not

16    engaged in ongoing litigation.” Id. citing Schaeffler v. United States, 806 F.3d 34, 40-41 (2d Cir.

17    2015) (emphasis added). In Schaeffler the Second Circuit explained:

18                    While the privilege is generally waived by voluntary disclosure of the
             communication to another party, the privilege is not waived by disclosure of
19           communications to a party that is engaged in a “common legal enterprise” with the
             holder of the privilege. Under United States v. Schwimmer, 892 F.2d 237 (2d Cir.
20           1989), such disclosures remain privileged “where a joint defense effort or strategy
             has been decided upon and undertaken by the parties and their respective counsel
21           ... in the course of an ongoing common enterprise ... [and] multiple clients share a
             common interest about a legal matter.” Id. at 243 (internal citations and quotation
22           marks omitted). “The need to protect the free flow of information from client to
             attorney logically exists whenever multiple clients share a common interest about
23           a legal matter.” Id. at 243 (citing Daniel J. Capra, The Attorney–Client Privilege
             In Common Representations, 20 Trial Law. Q., Summer 1989, at 21).
24
                     Parties may share a “common legal interest” even if they are not parties in
25           ongoing litigation. Id. The common-interest-rule serves to “protect the
             confidentiality of communications passing from one party to the attorney for
26           another party where a joint defense effort or strategy has been decided upon and
             undertaken by the parties and their respective counsel.” Id. at 243. “[I]t is therefore
27           unnecessary that there be actual litigation in progress for the common interest rule
             of the attorney-client privilege to apply[.]” Id. at 244 (citations omitted). However,
28           “[o]nly those communications made in the course of an ongoing common enterprise
                                                        24
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 25 of 28




 1             and intended to further the enterprise are protected.” Id. at 243. The dispositive
               issue is, therefore, whether the Consortium's common interest with appellants was
 2             of a sufficient legal character to prevent a waiver by the sharing of those
               communications.
 3

 4    Id. (emphasis added).

 5             However, “entities that are under common ownership must still demonstrate that this rule

 6    applies … by making a showing that a common attorney was representing both corporate entities or

 7    that they otherwise shared a common legal interest.” AU New Haven, 2016 WL 6820383, at *3

 8    citing Gulf Islands, 215 F.R.D. at 473 (emphasis added). 11 As stated in In re Keurig, supra, a

 9    corporate entity “may not rely on inter-relatedness alone to demonstrate attorney-client privilege.

10    The more recent decisions in Gulf Islands and AU New Haven … represent a trend toward requiring

11    more from corporate entities than simple affiliation to meet their burden of establishing that

12    documents shared with related corporate entities remain privileged.” 2019 WL 6736132, at *8. The

13    court in Keurig further states: “Thus, in order to maintain the attorney-client privilege over …

14    documents, Keurig must demonstrate that ‘a common attorney was representing both corporate

15    entities or that they otherwise shared a common legal interest.’” Id. citing AU New Haven, 2016

16    WL 6820383, at *3. 12

17             Relying on Matter of Stenovich v. Wachtell, Lipton, Rosen & Katz, 195 Misc.2d 99, 756

18    N.Y.2d 367 (2003), Defendants argue that “financial advisors to a transaction” are not “within the

19    privilege to the two companies engaged in” a transaction “because they . . . didn't share a common

20    legal interest.” ECF No. 394 at 33. The facts of Stenovich substantially differ from the facts here.

21
      11
               The decision in Gulf Islands is distinguishable from the case at bar because, although an entity related to the
22    defendant had an interest in the dispute, “[e]ach corporation had its own attorney” and there was nothing before the court
      that suggested the related entity needed legal advice from defendant’s counsel. 215 F.R.D. at 472. Nonetheless, the
23    court in Gulf Islands explained that “[w]hile cases have upheld assertions of the common interest rule for related
      companies, they have done so only upon a showing that a common attorney was representing both corporate entities or
24    that the two corporations shared a common legal interest.” Id. at 473 (internal citations and quote marks omitted)
      (emphasis added). Further, although there are cases that “state the broad proposition that disclosure of attorney-client
25    privilege information to an affiliated company does not waive the privilege—thereby obviating the need to invoke the
      common interest rule . . .[,] in such cases no waiver was found because the entities were represented by a common
26    attorney . . . or a shared common legal interest.” Id. at 474 (internal citations omitted) (emphasis added).
      12
               This trend undermines the 1999 decision in Music Sales Corp. v. Morris, Case No. 98CIV.9002(SAS)(FM),
27    1999 WL 974025, at *7 (S.D.N.Y. Oct. 26, 1999) (unrelated corporations may claim attorney-client privilege for
      communications shared with each other only if “they have a substantial identity of interest[ …; whereas, c]orporations
28    which are related through common ownership or control … need not meet this strict standard.”) (citations omitted).
                                                                 25
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 26 of 28




 1    Specifically, Stenovich was a class representative in a breach of fiduciary duty case filed in Utah

 2    state court against several officers and directors of First Security Corporation. Matter of Stenovich,

 3    195 Misc.2d at 100. 13 The law firm of Wachtell Lipton was First Security’s counsel during the time

 4    the events at issue occurred. Id. at 101. The Utah court granted Stenovich’s motion seeking an order

 5    from the Supreme Court, State of New York, to issue subpoenas for documents from Wachtell,

 6    which the court in New York approved. Id. Wachtell then produced a privilege log listing 640

 7    documents falling into several categories ultimately analyzed by the court. Id. at 101 and 105.

 8           When the court discussed the attorney-client privilege, it made clear that communications

 9    concerning business advice or negotiations of a commercial relationship are not covered by the

10    privilege (although the fact the business advice is “given does not automatically waive the privilege

11    where the advice given is predominately legal … in nature.”). Id. a 106. Thereafter, discussing the

12    “common interest privilege” and its requirement that parties claiming such a privilege must be facing

13    pending or threatened litigation, the court analyzed whether Wachtell waived the privilege when it

14    shared documents with outside entities including JP Morgan and Goldman Sachs. Id. at 108-09.

15    The court found, as confirmed by defendant’s affidavit, that “the common interest with respect to JP

16    Morgan and Goldman Sachs was exclusively of a commercial nature and did not concern rendering

17    legal advice in pending or reasonably anticipated litigation,” that JP Morgan and Goldman Sachs

18    were consulted solely for “their business acumen and reputation in the financial industry,” and that

19    neither of these third parties were named as defendants; so, no common interest privilege attaching

20    to pending or threatened litigation applied. Id. at 109.

21           Wachtell also asserted an “agency privilege” with respect to documents provided to various

22    third parties. Id. at 110. The Court stated that “communications made to counsel by one serving as

23    an agent of either attorney or client to facilitate communications will be privileged. … The scope of

24    the privilege is not defined by the third parties’ employment or function, it depends on whether the

25    client had an expectation of confidentiality under the circumstances.” Id. at 110 (internal citations

26    omitted). Wachtell argued that the services of the third parties were necessary for Wachtell to carry

27    out its responsibilities to its client, but the court found that Wachtell did not “contend that it

28    13
             The N.Y.2d jump cites are not available for this case.
                                                              26
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 27 of 28




 1    instructed the third parties not to disclose communications,” which was an independent basis for

 2    waiver of the privilege. Id. at 110-111.

 3             Nowhere in the Stenovich decision does the court discuss or state, as Defendants contend,

 4    that a financial advisor on a transaction cannot have a common legal interest or that a financial

 5    advisor cannot, as a matter of New York law, be a joint or co-client on a transactional matter. In

 6    fact, joint or co-client representation is not addressed in Stenovich at all, and the failure of Wachtell

 7    to establish a attorney-client privilege was fact specific. 14

 8             Here, as explained in In re Teleglobe, and as clearly recognized by New York courts in

 9    Schaeffler, Ambac, AU New Haven, and In re Keurig, whether the joint or co-client relationship

10    exists between and among Goodwin, BCG, and CF&Co. is a fact specific inquiry. There is no bright

11    line rule the Court can apply that would allow it, if this issue were before the Court on a motion, to

12    decide whether the application of such a relationship is appropriate here as the factual basis for such

13    a contention is not fully developed. 15 However, there are enough facts supporting the conclusion

14    that a joint or co-client relationship between and among BGC, CF&Co., and Goodwin exists to

15    support granting Plaintiffs’ Motion for a Protective Order.

16    V.       CONCLUSION AND ORDER

17             Plaintiffs have presented a sufficient argument and evidence in favor of the protective order

18    they seek. The Court finds no basis upon which to conclude that granting this request will upend

19    the litigation pending in Nevada, as Defendants claim.

20             Accordingly,

21             IT IS HEREBY ORDERED that Plaintiffs’ Motion for Protective Order (ECF No. 298) is

22    GRANTED. No materials produced in the Illinois matter in compliance with the Illinois court’s

23    October 2, 2019 order pertaining to documents over which Plaintiffs claim an attorney-client

24    14
                Defendants’ reliance on Allied Irish Bank is also misplaced. Allied discusses, among other issues unrelated to
      this matter, that the “common interest” doctrine must be related to communications where litigation is pending or
25    imminent. 252 F.R.D. at 171. This is an issue with which the parties do not disagree. The joint or co-clients relationships
      to which the attorney-client privilege may extend in the civil setting outside of litigation is not discussed in Allied.
26    15
                The Court does not express an outcome on any future motion filed by any party. The issues of the attorney-
      client relationship and joint or co-client privilege remain to be, if at all, presented. The parties should note, however,
27    that if presented, the Court is inclined to allow Defendants to conduct limited discovery through depositions regarding
      the specific facts relating to the formation of an attorney-client relationship between Goodwin and CF&Co. and whether
28    a joint or co-client privilege applies to communications between and among Goodwin, BGC and CF&Co.
                                                                  27
     Case 2:15-cv-00531-RFB-EJY Document 402 Filed 09/14/20 Page 28 of 28




 1    privilege may be used at this time in the present litigation. No information or deposition testimony

 2    derived therefrom may be introduced or used in the present litigation at this time. The parties shall

 3    notify this Court within five Court days of the Illinois Appellate Court’s decision regarding the

 4    October 2, 2019 Circuit Court Order, providing the outcome and otherwise advising the Court of

 5    how they intend to move forward.

 6           Dated this 14th day of September, 2020.

 7

 8
                                                   ELAYNA J. YOUCHAH
 9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       28
